DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 11 February 2022 in response to the Final Office action mailed 14 October 2021 (see also the advisory action of 1/21/22), has been fully considered. As per Applicant’s filed claim amendments (see submission of 12/27/21) claims 1-5, 7 and 10-16 are pending, wherein: claim 1 has been amended, claims 2-5, 7, 11-12 and 15 are as originally filed, claims 10 and 13-14 are as previously presented, claims 6 and 8-9 have been cancelled by this and/or prior amendment(s), and claim 16 is new. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.
 

Claim Objections
Claims 7 and 10 are objected to because of the following informalities:  “the ether” should instead be --the aliphatic ether--.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: i) “clim 1” should instead be --claim 1--; ii) “compound comprising” should instead be --compound selected from-- or --compound selected from the group consisting of--; and iii) “or a mixture of them” should instead be --or mixtures thereof-- .  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 5, 7 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, as independent claim 1 requires the ether to be an aliphatic ether compound, the recitation of claim 2 of “selected from the group consisting of an aliphatic ether compound and an aromatic ether compound” constitutes improper broadening and fails to include all the limitations of the claim upon which it depends.
Regarding claim 3, as independent claim 1 requires the ether to be an aliphatic ether compound, the recitation of claim 3 of “comprises at least one aliphatic ether 
Regarding claim 5, as independent claim 1 requires the ether to be an aliphatic ether compound, the recitation of claim 5 that the ether compound comprises “at least one aromatic ether compound” constitutes improper broadening and fails to include all the limitations of the claim upon which it depends and fails to further limit the subject matter of the claim upon which it depends. 
Regarding claim 7, as independent claim 1 requires the content of the ether compound to be 10 to 90 mass%, the recitation of claim 7 that the content is “10 mass% or more” constitutes improper broadening and fails to include all the limitations of the claim upon which it depends and fails to further limit the subject matter of the claim upon which it depends. 
Regarding claim 16, as independent claim 1 limits the number of carbon atoms of the aliphatic ether compound to 6-14, the recitation of claim 16 of dioctyl ether constitutes improper broadening and fails to include all the limitations of the claim upon which it depends and fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (KR 2013125880 A; using Derwent abstract for English language citations).
	Regarding claims 1-4, 7, 10 and 16, Young teaches additive compositions comprising 1-20 wt% alcohol, 20-40 wt% fatty acid, 0.01-2 wt% metal, 20-60 wt% of an oxygen-containing compound, 10-60 wt% of ether compounds, and 20-60 wt% of a hydrocarbon compound. Young teaches the ether compound preferably includes dibutyl ether and dipentyl ether, and teaches the hydrocarbon compound preferably includes naphthalenes, paraffins, isoparaffins, liquid paraffins and mineral oils (abstract). Young does not teach or require the inclusion of water. 
The compositions as taught by Young include additive compositions for use in the engines of vehicles. The recitation that the basic formulation containing said  1, from which they depend (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claim 11, Young teaches the additive composition as set forth above. Young is silent as to the conductivity at 20°C of 0.1 µS/cm or less. However, Young teaches the claimed composition, comprising the claimed components present in the claimed amounts. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments/Amendments
	The 35 U.S.C. 112(b) rejection of claims 1-5, 7 and 10-15 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 102(a)(1) rejections of claims 1-5, 7 and 10-15 as anticipated by Minor et al. (US PGPub 2003/0034477) and of claims 1-5, 7 and 10-15 as anticipated by Tsubouchi (US PGPub 2012/0283162) are withdrawn as a result of Applicant’s filed claim amendments. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767